CULPEPPER, Judge.
This case was consolidated on appeal with Brock v. Tidewater Construction Company, 318 So.2d 100, in which a separate judgment is being rendered by us this date.
In the companion case, the district court rendered judgment in favor of R. B. Brock and against Liberty Mutual Insurance Company for penalties and attorney’s fees, on the grounds that Liberty Mutual was arbitrary and capricious in failing to pay workmen’s compensation benefits. On appeal, we reversed the judgment against Liberty Mutual on the grounds that it was not named as a party defendant in that suit, was not served with process, nor did it waive service of process by a general appearance. ' We held, therefore, that the judgment against Liberty Mutual Insurance Company in the companion case is null for lack of personal jurisdiction of the court.
The present case is a separate suit by Liberty Mutual Insurance Company against R. B. Brock directly attacking for lack of personal jurisdiction the judgment rendered by the district court in the companion case. From an adverse judgment, Liberty Mutual appealed.
For the reasons stated in our decision in the companion case, we conclude that the judgment attacked is void for lack of personal jurisdiction of the court. The judgment appealed in the present case is therefore reversed and set aside. Judgment is now rendered in favor of the plaintiff, Liberty Mutual Insurance Company, and against the defendant, R. B. Brock, annul*106ling that certain judgment signed on November 19, 1974 in the suit entitled “R. B. Brock v. Tidewater Construction Company”, bearing No. 39,724 on the docket of the Tenth Judicial District Court for the Parish of Natchitoches. All costs both in the trial and appellate courts are assessed against the defendant.
Reversed and rendered.